1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        DEREK RHODEHOUSE,                  No.   2:16-cv-01892-JAM-DMC
10                   Plaintiff,
11           v.                             ORDER SUSTAINING OBJECTIONS IN
                                            PART AND AWARDING COSTS
12       FORD MOTOR COMPANY and DOES 1
         to 20, Inclusive,
13
                     Defendants.
14

15           Plaintiff Derek Rhodehouse was a passenger in a Ford F-350

16   truck which hit a patch of ice, skid off the road, crashed into a

17   tree, and rolled over.       The passenger side roof caved in during

18   the rollover crash.       Rhodehouse sought damages against Defendant

19   Ford Motor Company for injuries sustained in the accident.          This

20   Court granted Defendant’s Motion for Summary Judgment and the

21   Clerk entered Judgment in favor of Defendant.          ECF Nos. 69, 70.

22   Defendant subsequently submitted a Bill of Costs.          ECF No. 79.

23   Plaintiff has filed Objections to the Bill of Costs.          ECF No. 82.

24           For the reasons set forth below, this Court awards costs to

25   Defendant, and against Plaintiff, in the amount of $24,212.68.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 19, 2019.
                                      1
1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        On October 29, 2018, following a hearing, this Court granted

3    Defendant’s Motion for Summary Judgment, finding as a matter of

4    law Plaintiff could not succeed on his strict products liability

5    and negligence claims.        Order, ECF No. 69.   Accordingly, and on

6    the same day, the Clerk of the Court entered Judgment in favor of

7    Defendant.    Judgment, ECF No. 70.

8        On December 13, 2018, pursuant to Federal Rule of Civil

9    Procedure 54(d)(1), 28 U.S.C. § 1920, and Local Rule 292,

10   Defendant filed a Bill of Costs requesting the clerk to tax costs

11   against Plaintiff in the amount of $27,747.90.        Bill of Costs,

12   ECF No. 79; Costs Brief, ECF No. 79-1.        Defendant seeks taxable

13   costs incurred for: (1) clerk’s fees; (2) printed and

14   electronically recorded deposition transcripts; (3) copying and

15   printing fees; (4) subpoena fees, including costs for obtaining

16   Plaintiff’s medical records; and (5) witness fees.         Bill of Costs

17   at 1.   Two days later, Plaintiff submitted Objections to the Bill

18   of Costs, arguing it was untimely, excessive, and improper.

19   Obj., ECF No. 82.     On February 13, 2018, Defendant requested

20   leave to supplement and correct its Bill of Costs to the amount
21   of $28,703.21, and replied to Plaintiff’s Objections.         Req. to

22   Amend, ECF No. 86.

23                                 II.   OPINION

24       A.       Legal Standard

25       Federal Rule of Civil Procedure 54(d)(1) provides, in

26   pertinent part: “Unless a federal statute, these rules, or a
27   court order provides otherwise, costs—other than attorney’s fees—

28   should be allowed to the prevailing party.”        Fed. R. Civ. P.
                                           2
1    54(d)(1).    This rule creates a presumption that costs will be

2    taxed against the losing party, but “vests in the district court

3    discretion to refuse to award costs” if the losing party shows

4    why costs should not be awarded.       Ass’n of Mexican–Am. Educators

5    v. State of California, 231 F.3d 572, 591–92 (9th Cir. 2000)

6    (en banc).   “Although a district court must ‘specify reasons’ for

7    its refusal to tax costs to the losing party [the Ninth Circuit

8    has] never held that a district court must specify reasons for

9    its decision to abide the presumption and tax costs to the losing

10   party.”   Save Our Valley v. Sound Transit, 335 F.3d 932, 945 (9th

11   Cir. 2003) (internal citations omitted) (emphasis in original).

12        28 U.S.C. § 1920 generally defines the expenses that may be

13   taxed as costs under Rule 54(d).       See Crawford Fitting Co. v. J.

14   T. Gibbons, Inc., 482 U.S. 437, 441–42 (1987).      Pursuant to

15   28 U.S.C. § 1920, a judge or court clerk may tax as costs: fees

16   for printed or electronically recorded transcripts necessarily

17   obtained for use in the case; fees and disbursements for printing

18   and witnesses; fees for copies of necessary papers; docket fees,

19   and compensation of court appointed experts.      28 U.S.C. § 1920;

20   see also E.D. Cal. L.R. 292(f).
21        B.     Timeliness

22        Under Local Rule 292, the Bill of Costs must be filed within

23   fourteen (14) days of entry of judgment.      E.D. Cal. L.R. 292(b).

24   Plaintiff argues Defendant’s Bill of Costs was untimely because

25   it was filed on November 13, 2018, 15 days after the Judgment was

26   entered on October 29, 2018.    Obj. at 1.    However, November 12,
27   2018 was Veteran’s Day, a legal holiday, and the time for

28   Defendant to timely file was therefore extended through November
                                        3
1    13, 2018.    See Fed. R. Civ. P. 6(a)(1)(C).

2           On the other hand, Defendant’s request to supplement the

3    Bill of Costs (ECF No. 86) is not timely under Local Rule 292 and

4    this Court denies the request.

5           C.   Depositions and Transcripts

6           Court reporter’s fees and costs related to depositions

7    necessarily obtained for use in the case are recoverable.

8    E.D. Cal. L.R. 292(f)(3); 28 U.S.C. § 1920(2).      Plaintiff makes

9    no argument that the transcripts were not “necessarily obtained

10   for use in the case.”    Instead, Plaintiff argues Defendant’s

11   deposition costs are excessive because Veritext, the court

12   reporter service Defendant engaged, grossly overcharges.       Obj. at

13   2-3.    This objection is not grounded in law.    While Veritext

14   indeed charges more than the local court reporting service

15   engaged by Plaintiff, this Court will not deny costs to Defendant

16   for relying on a national, reputable court reporting service.

17          Nevertheless, this Court sustains the objection of excessive

18   court reporting costs for videotaping deposition.       To recover,

19   “the prevailing party must demonstrate that a videotaped copy of

20   the deposition was necessary.”     Weco Supply Co. v. Sherwin-
21   Williams Co., 2013 WL 56639, at *5 (E.D. Cal. Jan. 3, 2013).

22   Here, Defendant has not explained why it needed to videotape the

23   depositions of Mr. Rhodehouse ($1,697.50) or Mr. Martin and Ms.

24   Cato ($925.00).    ECF No. 79-4, at 3, 5, 7.     This Court also

25   sustains the objection as to costs for rush fees for the court

26   transcript ($35.40) and deposition transcript of Thomas J.
27   Mampalam ($457.32).     ECF No. 79-4 at 13, 24.

28          This Court thus reduces the taxable costs for depositions
                                        4
1    and transcripts from $16,685.15 to $13,569.93.

2        D.    Summonses and Subpoenas

3        The Ninth Circuit has held that fees incurred in the serving

4    of summonses and subpoenas are taxable under 28 U.S.C. § 1920(1).

5    Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 178

6    (9th Cir. 1990).     Plaintiff argues the rush service charges for

7    serving Mr. Suda should not be taxed (Obj. at 4), and this Court

8    agrees.   Substituting the “routine process service” fee of $90

9    for the two rush fees of $300 reduces the costs by $420.

10   Plaintiff further contends that Veritext’s fees are higher than

11   is normally charged in Redding, and include fees for legal work.

12   Obj. at 3.   But preparation of a subpoena is attendant to its

13   service and Plaintiff has not demonstrated the amounts charged

14   necessarily exceed that for the same service by the Marshal.       See

15   E.D. Cal. L.R. 292(f)(2); see also Fay v. Fay, No. 1:13-cv-01362-

16   AWI-MJS, 2015 WL 7271713, at *4 (E.D. Cal. Nov. 17, 2015).

17       This Court therefore reduces the taxable costs for the

18   service of summons and subpoenas from $2,293.30 to $1,873.30.

19       E.    Printing

20       28 U.S.C. § 1920(4) allows the recovery of “[f]ees for
21   exemplification and the costs of making copies of any materials

22   where the copies are necessarily obtained for use in the case.”

23   Given the increasing reliance on electronically stored

24   information in discovery, courts have permitted recovery for

25   costs related thereto, and this Court will do the same.     See,

26   e.g., Sequoia Forestkeeper v. Elliott, No. 1:13-cv-1721-AWI-JLT,
27   2015 WL 5179069, at *1 (E.D. Cal. Sept. 4, 2015).     Despite

28   Plaintiff’s arguments, this Court finds the costs in the invoices
                                        5
1    from DSUDiscovery and Exela reasonable and statutorily

2    recoverable.    Obj. at 5.   This Court also finds no merit in

3    Plaintiff’s argument that some of the Veritext fees are unrelated

4    to printing and copying of documents.       Id.   Defendant’s Bill of

5    Costs deducted such fees (e.g. service of process fees) from the

6    printing category (and vice versa), as to not double count fees,

7    and custodial fees are related to electronic discovery.

8        Thus, this Court declines to reduce the taxable costs for

9    printing.

10       F.      Conclusion

11       After carefully reviewing and considering Defendant’s Bill

12   of Costs, Plaintiff’s Objection, and the supporting papers, this

13   Court awards costs as follows:

14       Original amount of costs requested                   $27,747.90

15       Deduction for deposition videotaping costs          -$ 2,622.50

16       Deduction for transcript rush fees                  -$   492.72

17       Deduction for rush service fees                     -$   420.00

18       Total costs awarded                                  $24,212.68

19

20                                III.   ORDER
21       For the reasons set forth above, this Court SUSTAINS

22   Plaintiff’s Objections in part and awards costs to Defendant in

23   the amount of $24,212.68.

24       IT IS SO ORDERED.

25   Dated: February 19, 2019

26
27

28
                                          6
